Citation Nr: 1403768	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a burn scar of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who served on active duty from January 1945 to July 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Augustus, Maine, Regional Office (RO), of the Department of Veterans Affairs (VA).  Jurisdiction of this case has been transferred to the RO, in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

The Veteran contends that he has a disabling scar of the left arm that resulted from a burn that occurred while unloading a ship, the USS LST 695, in 1945.  This ship was in the process of being scrapped as result of torpedo damage.  The Veteran stated that he accidentally touched the framework.  This purportedly caused superimposed scarring on the preexisting scar noted at entrance into service.  While the service treatment records (STRs) do not show treatment for a burn scar, the Veteran is deemed competent as a lay person to report on that which he has personal knowledge.

The January 1946 entrance examination report shows that the Veteran had two scars noted on the left arm; the scar on the upper left arm was noted to be a vaccination scar and a second scar was noted on the left forearm.  However, there were no scars noted on the July 1946 discharge examination.  The record does not contain any current medical findings regarding his scarring.  In light of the Veteran's competent report of in-service injury, the Board finds that VA compensation examination and opinion are needed to assist in making any determinations.  In particular, an examination that takes into consideration the Veteran's documented pre-service scarring and his report of in-service injury.  Furthermore, an attempt should be made to verify that such an event occurred through alternate sources than STRs.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged injury.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incident would prove helpful in attempting to verify this injury.    

2.  Thereafter, and if the Veteran has provided sufficient information, the RO should review the new information and determine if other actions should be taken in an attempt to verify his claimed injury.

3.  Then, the Veteran should be scheduled for a VA examination to determine the severity and etiology of the reported scarring of the left arm and any residuals thereof.  The claims folder is to be made available to the examiner for review.  All indicated diagnostic tests and studies deemed necessary should be accomplished.  The VA examiner is requested to obtain a detailed clinical history of the reported scarring.  The examiner is requested to identify any residual disability(ies) resulting from the scarring.  Following the examination it is requested that the examiner express an opinion as to whether it is at least as likely as not that any scarring, and any associated residuals are related to military service.  In responding to this question, the examiner should indicate whether there is undebatable evidence that any left arm scar that preexisted service was aggravated (permanently worsened) beyond the natural progress of such preexisting disorder in service.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


